EXHIBIT 10.6
SEVERANCE AGREEMENT
THIS SEVERANCE AGREEMENT (this “Agreement”), dated as of October 8, 2003, by and
between Winston Laboratories, Inc., a Delaware corporation (the “Company”), and
Scott B. Phillips (the “Executive”).
WITNESSETH:
WHEREAS, the Executive is a senior executive or key employee of the Company and
has made and is expected to continue to make major contributions to the short
and long-term profitability, growth and financial strength of the Company;
WHEREAS, the Company recognizes that, as is the case of most companies, the
possibility of a Change in Control exists;
WHEREAS, the Company desires to assure itself of both present and future
continuity of management and desires to establish certain minimum severance
benefits for certain of its senior executive officers and other key employees,
including the Executive, applicable in the event of a Change in Control;
WHEREAS, the Company wishes to ensure that its senior executives and other key
employees are not practically disabled from discharging their duties in respect
of a proposed or actual transaction involving Change in Control; and
WHEREAS, the Company desires to provide additional inducement for the Executive
to continue to remain in the ongoing employ of the Company.
NOW, THEREFORE, the Company and the Executive agree as follows:
1. Certain Defined Terms: In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:
(a) “Base Pay” means the Executive’s annual base salary at a rate not less than
the Executive’s annual fixed or base compensation as in effect for Executive
immediately prior to the occurrence of a Change in Control or such higher rate
as may be determined from time to time by the Board of Directors of the Company
(the “Committee” or the “Board”) or a Committee thereof;
(b) “Change in Control” means the occurrence during the Term of any of the
following events:
(i) The Company is merged, consolidated or reorganized into or with another
corporation or other legal person, and as a result of such merger, consolidation
or reorganization less than a majority of the combined voting power of the
then-outstanding securities of such corporation or person immediately after such
transaction are held in the aggregate by the holders of Voting Stock (as that
term is hereafter defined) of the Company immediately prior to such transaction;

 

 



--------------------------------------------------------------------------------



 



(ii) The Company sells or otherwise transfers all or substantially all of its
assets to another corporation or other legal person, and as a result of such
sale or transfer less than a majority of the combined voting power of the
then-outstanding securities of such corporation or person immediately after such
sale or transfer is held in the aggregate by the holders of Voting Stock of the
company immediately prior to such sale or transfer;
(iii) There is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form or report), each as promulgated pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), disclosing
that (x) any person (as the term “person” is used in Section 13 (d) (3) or
Section 14 (d) (2) of the Exchange Act) (other than Joel E. Bernstein and
affiliates or associates of Joel E. Bernstein) has become the beneficial owner
(as the term “beneficial owner” is defined under Rule 13d-3 or any successor
rule or regulation promulgated under the Exchange Act) of securities
representing 50% or more of the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors of the
Company (“Voting Stock”);
(iv) The Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to Form
8-K or Schedule 14A (or any successor schedule, form or report or item therein)
that a change in control of the Company has occurred or will occur in the future
pursuant to any then-existing contract or transaction; or
Notwithstanding the foregoing provisions of Section 1 (b) (iii) or 1 (b) (iv),
unless otherwise determined in a specific case by majority vote of the Board, a
“Change in Control” shall not be deemed to have occurred for purposes of
Sections 1 (b) (iii) or I (b) (iv) solely because (1) the Company, (2) an entity
in which the Company directly or indirectly beneficially owns 50% or more of the
voting securities (a “Subsidiary”, or (3) any employee stock ownership plan or
any other employee benefit plan of the Company or any Subsidiary either files or
becomes obligated to file a report or a proxy statement under or in response to
Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any successor
schedule, form or report or item therein) under the Exchange Act disclosing
beneficial ownership by it of shares of Voting Stock, whether in excess of 50%
or otherwise, or because the Company reports that a change in control of the
Company has occurred or will occur in the future by reason of such beneficial
ownership.
(c) “Cause” means that, prior to any termination pursuant to Section 3
(c) hereof, the Executive shall have committed:
(i) an intentional act of fraud, embezzlement or theft in connection with his
duties or in the course of his employment with the Company or any Subsidiary;
(ii) intentional wrongful damage to property of the Company or any Subsidiary;
(iii) intentional wrongful disclosure of secret processes or confidential
information of the Company or any Subsidiary; or
(iv) intentional wrongful engagement in any Competitive Activity;

 

2



--------------------------------------------------------------------------------



 



and any such act shall have been materially harmful to the Company. For purposes
of this Agreement, no act or failure to act on the part of the Executive shall
be deemed “intentional” if it was due primarily to an error in judgment or
negligence, but shall be deemed “intentional” only if done or omitted to be done
by the Executive not in good faith and without reasonable belief that his action
or omission was in the best interest of the Company. Notwithstanding the
foregoing, the Executive shall not be deemed to have been terminated for “Cause”
hereunder unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the Board then in office at a meeting of the Board called and
held for such purpose, after reasonable notice to the Executive and an
opportunity for the Executive, together with his counsel (if the Executive
chooses to have counsel present at such meeting), to be heard before the Board,
finding that, in the good faith opinion of the Board, the Executive had
committed an act constituting “Cause” as herein defined and specifying the
particulars thereof in detail. Nothing herein will limit the right of the
Executive or his beneficiaries to contest the validity or propriety of any such
determination;
(d) “Competitive Activity” means the Executive’s participation, without the
written consent of an officer of the Company, in the management of any business
enterprise if such enterprise engages in substantial and direct competition with
the Company and such enterprise’s sales of any product or service competitive
with any product or service of the Company amounted to 10% of such enterprise’s
net sales for its most recently completely fiscal year and if the Company’s net
sales of said product or service amounted to 10% of the Company’s net sales for
its most recently completed fiscal year. “Competitive Activity” will not include
(i) the mere ownership of securities in any such enterprise and the exercise of
rights appurtenant thereto and (ii) participation connection with the
competitive operations of such enterprise;
(e) “Employee Benefits” means the perquisites, benefits and service credit for
benefits as provided under any and all employee retirement income and welfare
benefit policies, plans, programs or arrangements in which Executive is entitled
to participate, including without limitation any purchase, stock appreciation,
savings, pension, supplemental executive retirement, or other retirement income
or welfare benefit, deferred compensation, incentive compensation, group or
other life, health, medical/hospital, dental or other insurance (whether funded
by actual insurance or self-insured by the Company), disability, salary
continuation, expense reimbursement and other employee benefit policies, plans,
programs or arrangements that may now exist or any equivalent successor
policies, plans, programs or arrangements that may be adopted hereafter by the
Company, providing perquisites, benefits and service credit for benefits at
least as great in the aggregate as are payable thereunder prior to a Change in
Control;
(f) “Incentive Pay” means an annual amount equal to not less than the highest
aggregate annual bonus, incentive or other payments of cash compensation, in
addition to Base Pay, made or to be made in regard to services rendered in any
calendar year during the three calendar years immediately preceding the year in
which the Change in Control occurred pursuant to any bonus, incentive,
profit-sharing, performance, discretionary pay or similar agreement, policy
plan, program or arrangement (whether or not funded) of the Company, or any
successor thereto providing benefits at least as great as the benefits payable
thereunder prior to a Change in Control;

 

3



--------------------------------------------------------------------------------



 



(g) “Severance Period” means the period of time commencing on the date of an
occurrence of a Change in Control and continuing until the earliest of (i) the
first anniversary of the occurrence of the Change in Control, (ii) the
Executive’s death, or (iii) the Executive’s attainment of age 65; provided,
however, that commencing on the 30th day following each anniversary of the
Change in Control, the Severance Period will automatically be extended for an
additional year unless, not later than 120 calendar days prior to such date,
either the Company or the Executive shall have given written notice to the other
that the Severance Period is not be so extended; and
(h) “Term” means the period commencing as of the date hereof and expiring as of
the later of (i) the close of business on December 31, 2006, or (ii) the
expiration of the Severance Period; provided, however, that (A) commencing on
January 1, 2004 and each January 1 thereafter, the term of this Agreement will
automatically be extended for an additional year unless, not later than
September 30 of the immediately preceding year, the Company or the Executive
shall have given notice that it or the Executive, as the case may be, does not
wish to have the Term extended and (B) if, prior to a Change in Control, the
Executive ceases for any reason to be an employee of the Company or any
Subsidiary, thereupon without further action the Term shall be deemed to have
expired and this Agreement will immediately terminate and be of no further
effect. For purposes of this Section 1 (h), the Executive shall not be deemed to
have ceased to be an employee of the Company or any Subsidiary by reason of the
transfer of Executive’s employment between the Company and any Subsidiary, or
among Subsidiaries.
2. Operation of Agreement: This Agreement will be effective and binding
immediately upon its execution, but anything in this Agreement to the contrary
notwithstanding, this Agreement will not be operative unless and until the
Change in Control occurs, whereupon without further action this Agreement shall
become immediately operative.
3. Termination Following a Change in Control: (a) In the event of the occurrence
of a Change in Control, the Executive’ s employment may be terminated by the
Company during the Severance Period and the Executive shall not be entitled to
the benefits provided by Section 4 only upon the occurrence of one or more of
the following events:
(i) The Executive’s death;
(ii) If the Executive becomes permanently disabled within the meaning of, and
begins actually to receive disability benefits pursuant to, the long-term
disability plan in effect for, or applicable to, Execute immediately prior to
the Change in Control; or
(iii) Cause.
If, during the Severance Period, the Executive’s employment is terminated by the
Company other than pursuant to Section 3 (a) (i), 3 (a) (ii) or 3 (a) (iii), the
Executive will be entitled to the benefits provided by Section 4 hereof.

 

4



--------------------------------------------------------------------------------



 



(b) In the event of the occurrence of a Change in Control, the Executive may
terminate employment with the Company and any Subsidiary during the Severance
Period with the right to severance compensation as provided in Section 4 upon
the occurrence of one or more of the following events (regardless of whether any
other reason, other than Cause as hereinabove provided, for such termination
exists or has occurred, including without limitation other employment):
(i) Failure to elect or reelect or otherwise to maintain the Executive in the
office or the position, or a substantially equivalent office or position, of or
with the Company and/or Subsidiary, as the case may be, which the Executive held
immediately prior to a Change in Control, or the removal of the Executive as a
Director of the Company (or any successor thereto) if the Executive shall have
been a Director of the Company immediately prior to the Change in Control;
(ii) (I) A significant adverse change in the nature or scope of the authorities,
powers, functions, responsibilities or duties attached to the position with the
Company and any Subsidiary which the Executive held immediately prior to the
Change in Control; (II) a reduction in the aggregate of the Executive’s Base Pay
and Incentive Pay received from the Company and any Subsidiary; or (III) the
termination or denial of the Executive’s rights to Employee Benefits or a
reduction in the scope or value thereof.
(iii) A determination by the Executive (which determination will be conclusive
and binding upon the parties hereto provided it has been made in good faith and
in all events will be presumed to have been made in good faith unless otherwise
shown by the Company by clear and convincing evidence) that a change in
circumstances has occurred following a Change in Control, including, without
limitation, a change in the scope of the business or other activities for which
the Executive was responsible immediately prior to the Change in Control, which
has rendered the Executive substantially unable to carry out, has substantially
hindered Executive’s performance of, or has caused Executive to suffer a
substantial reduction in, any of the authorities, powers, functions,
responsibilities or duties attached to the position held by the Executive
immediately prior to the Change in Control, which situation is not remedied
within 10 calendar days after written notice to the Company from the Executive
of such determination;
(iv) The liquidation, dissolution, merger, consolidation or reorganization of
the Company or transfer of all or substantially all of its business and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business and/or assets have been transferred (directly
or by operation of law) assumed all duties and obligations of the Company under
this Agreement pursuant to Section 10 (a);
(v) The Company relocates its principal executive offices, or Executive to have
his principal location of work changed, to any location which is in excess of 25
miles from the location thereof immediately prior to the Change of Control, or
requires the Executive to travel away from his office in the course of
discharging his responsibilities or duties hereunder at least 20% more (in terms
of aggregate days in any calendar year or in any calendar quarter when
annualized for purposes of comparison to any prior year) than was required of
Executive in any of the three fall years immediately prior to the Change of
Control without, in either case, his prior written consent; or

 

5



--------------------------------------------------------------------------------



 



(vi) Without limiting the generality or effect of the foregoing, material breach
of this Agreement by the Company or any successor thereto.
(c) A termination by the Company pursuant to Section 3 (a) or by the Executive
pursuant to Section 3 (b) will not affect any rights which the Executive may
have pursuant to any agreement, policy, plan, program or arrangement of the
Company providing Employee Benefits, which rights shall be governed by the terms
thereof.
4. Severance Compensation: (a) If, following the occurrence of a Change in
Control, the Company terminates the Executive’s employment during the Severance
Period other than pursuant to Section 3 (a), or if the Executive terminates his
employment pursuant to Section 3 (b), the Company will pay to the Executive the
following amounts within five business days after the date (the “Termination
Date”) that the Executive’s employment is terminated (the effective date of
which shall be the date of termination, or such other date that may be specified
by the Executive if the termination is pursuant to Section 3 (b) ) and continue
to provide to the Executive the following benefits:
(i) A lump slim payment (the “Severance Payment”) in an amount equal to the
multiple set forth under Column I on Annex A hereto times the sum of (A) Base
Pay (at the highest rate in effect for any period prior to the Termination
Date), plus (B) Incentive Pay (determined in accordance with the standards set
forth in Section 1 (f)).
(ii) (A) for the number of months set forth under Column II on Annex A hereto
(the “Continuation Period”) following the Termination Date, the Company will
arrange to provide the Executive with Employee Benefits that are welfare
benefits (but not stock option, stock purchase, stock appreciation or similar
compensatory benefits) substantially similar to those which the Executive was
receiving or entitled to receive immediately prior to the Termination Date, and
(B) such Continuation Period will be considered service with the Company for the
purpose of determining vesting and benefits accrued and payable to the Executive
under the Company’s retirement income, supplemental executive retirement and
other benefit plans of the Company applicable to the Executive, his dependents
or his beneficiaries immediately prior to the Termination Date. If and to the
extent that any benefit described in subsections (A) and (B) of this Section 4
(a) (ii) is not or cannot be paid or provided under any policy, plan, program or
arrangement of the Company or any Subsidiary, as the case may be, then the
Company will itself pay or provide for the payment to the Executive, his
dependents and beneficiaries, of such Employee Benefits. Without otherwise
limiting the purposes or effect of Section 5, Employee Benefits otherwise
receivable by the Executive pursuant to the subsection (A) of this Section 4 (a)
(ii) will be reduced to the extent comparable welfare benefits are actually
received by the Executive from another employer during the Continuation Period
following the Executive’s Termination Date.
(b) There will be no right of set-off or counterclaim in respect of any claim,
debt or obligation against any payment to or benefit for the Executive provided
for in this Agreement, except as expressly provided in the last sentence of
Section 4 (a) (ii).

 

6



--------------------------------------------------------------------------------



 



(c) Without limiting the rights of the Executive at law or in equity, if the
Company fails to make any payment or provide any benefit required to be made or
provided hereunder on a timely basis, the Company will pay interest on the
amount or value thereof at an annualized rate of interest equal to the so-called
composite “prime rate” as quoted from time to time during the relevant period in
The Wall Street Journal. Such interest will be payable as it accrues on demand.
Any change in such prime rate will be effective on and as of the date of such
change.
(d) Notwithstanding any other provision hereof, the parties’ respective Rights
and obligations under this Section 4 and under Section 7 will survive any
termination or expiration of this Agreement following a Change in Control or the
termination of the Executive’s employment following a Change in Control for any
reason whatsoever.
5. No Mitigation Obligation: The Company hereby acknowledges that it will be
difficult and may be impossible (a) for the Executive to find reasonably
comparable employment following the Termination Date, and (b) to measure the
amount of damages which Executive may suffer as a result of termination of
employment hereunder. Accordingly, the payment of the severance compensation by
the Company to the Executive in accordance with the terms of this Agreement is
hereby acknowledged by the Company to be reasonable and will be liquidated
damages, and the Executive will not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor will any profits, income, earnings or other benefits from any source
whatsoever create any mitigation, offset, reduction or any other obligation on
the part of the Executive hereunder or otherwise, except as expressly provided
in the last sentence of Section 4 (a) (ii).
6. Certain Additional Payments by the Company: (a) Anything in this Agreement to
the contrary notwithstanding, in the event that this Agreement shall become
operative and it shall be determined (as hereafter provided) that any payment or
distribution by the Company or any of its affiliates to or for the benefit of
the Executive, whether paid or payable or distributed or distributable pursuant
to the teens of this Agreement or otherwise pursuant to or by reason of any
other agreement, policy, plan, program or arrangement, including without
limitation any stock option, stock appreciation right or similar right, or the
lapse or termination of any restriction on or the vesting or exercisability of
any of the foregoing (a “Payment”), would be subject to the excise tax imposed
by Section 4999 of the Code (or any successor provision thereto) by reason of
being considered “contingent on a change in ownership or control” of the
Company, within the meaning of Section 280G of the Code (or any successor
provision thereto) or to any similar tax imposed by state or local law, or any
interest or penalties with respect to such tax (such tax or taxes, together with
any such interest and penalties, being hereafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment or payments (collectively, a “Gross-Up Payment”); provided, however,
that no Gross-Up Payment shall be made with respect to the Excise Tax, if any,
attributable to (A) any incentive stock option, as defined by Section 422 of the
Code (“ISO”) granted prior to the execution of this Agreement, or (B) any stock
appreciation or similar rights, whether or not limited, granted in tandem with
any ISO described in clause (A). The Gross-Up Payment shall be in an amount such
that, after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including any Excise Tax imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payment.

 

7



--------------------------------------------------------------------------------



 



(b) Subject to the provisions of Section 6 (f) hereof, all determinations
required to be made under this Section 6, including whether an Excise Tax is
payable by the Executive and the amount of such Excise Tax and whether a
Gross-Up Payment is required to be paid by the Company to the Executive and the
amount of such Gross-Up Payment, if any, shall be made by a nationally
recognized accounting firm (the “Accounting Firm”) selected by the Executive in
his sole discretion. The Executive shall direct the Accounting Finn to submit
its determination and detailed supporting calculations to both the Company and
the Executive within 30 calendar days after the termination Date, if applicable,
and any such other time or times as may be requested by the Company or the
Executive. If the Accounting Firm determines that any Excise Tax is payable by
the Executive, the Company shall pay the required Gross-Up Payment to the
Executive within five business days after receipt of such determination and
calculations with respect to any Payment to the Executive. If the Accounting
Firm determines that no Excise Tax is payable by the Executive, it shall, at the
same time as it makes such determination, furnish the Company and the Executive
an opinion that the Executive has substantial authority not to report any Excise
Tax on his federal, state or local income or other tax return. As a result of
the uncertainty in the application of Section 4999 of the Code (or any successor
provision thereto) and the possibility of similar uncertainty regarding
applicable state or local tax law at the time of any determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (an ‘Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts or fails to pursue its remedies pursuant to Section 6
(f) hereof and the Executive thereafter is required to make a payment of any
Excise Tax, the Executive shall direct the Accounting Firm to determine the
amount of the Underpayment that has occurred and to submit its determination and
detailed supporting calculations to both the Company and the Executive as
promptly as possible. Any such Underpayment shall be promptly paid by the
Company to, or for the benefit of, the Executive within five business days after
receipt of such determination and calculations.
(c) The Company and the Executive shall each provide the Accounting Firm access
to and copies of any books, records and documents in the possession of the
Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by Section 6 (b) hereof. Any determination by the Accounting Firm
as to the amount of the Gross-Up Payment shall be binding upon the Company and
the Executive.
(d) The federal, state and local income or other tax returns filed by the
Executive shall be prepared and filed on a consistent basis with the
determination of the Accounting Finn with respect to the Excise Tax payable by
the Executive. The Executive shall make proper payment of the amount of any
Excise payment, and at the request of the Company, provide to the Company true
and correct copies (with any amendments) of his federal income tax return as
filed with the Internal revenue Service and corresponding state and local tax
returns, if relevant, as filed with the applicable taxing authority, and such
other documents reasonably requested by the Company, evidencing such payment. If
prior to the filing of the Executive’s federal income tax return, or
corresponding state or local tax return, if relevant, the Accounting Finn
determines that the amount of the Gross-Up Payment should be reduced, the
Executive shall within five business days pay to the Company the amount of such
reduction.

 

8



--------------------------------------------------------------------------------



 



(e) The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by Section 6 (b) hereof
shall be borne by the Company. If such fees and expenses are initially paid by
the Executive, the Company shall reimburse the Executive the full amount of such
fees and expenses within five business days after receipt from the Executive of
a statement therefor and reasonable evidence of his payment thereof.
(f) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service or any other taxing authority that, if successful,
would require the payment by the Company of a Gross-Up Payment. Such
notification shall be given as promptly as practicable but no later than 10
business days after the Executive actually receives notice of such claim and the
Executive shall further apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid (in each case, to the extent
known by the Executive). The Executive shall not pay such claim prior to the
earlier of (i) the expiration of the 30 calendar day period following the date
on which he gives such notice to the Company and (ii) the date that any payment
of amount with respect to such claim is due. If the Company notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim, the Executive shall:
(i) provide the Company with any written records or documents in his possession
relating to such claim reasonably requested by the Company;
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Company;
(iii) cooperate with the Company in good faith in order effectively to contest
such claim; and
(iv) permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and shall indemnify and hold harmless the Executive, on an after-tax
basis, for and against any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Section 6(f), the Company shall control all proceedings taken in connection with
the contest of any claim contemplated by this Section 6(f), and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearing and conferences with the taxing authority in respect of such claim
(provided, however, that the Executive may participate therein at his own cost
and expense) and may, at its option, either direct the Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner,

 

9



--------------------------------------------------------------------------------



 



and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay the tax claimed and sue far a refund, the
Company shall advance the amount of such payment to the Executive on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income other tax, including interest or
penalties with respect thereto, imposed with respect to such advance; and
provided further, however, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which the contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of any such contested claim
shall be limited to issues with respect to which a Gross-Up Payment would be
payable hereunder and the Executive shall be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service or any
other taxing authority.
(g) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 6(f) hereof, the Executive receives any refund with respect
to such claim, the Executive shall (subject to the Company’s complying with the
requirements of Section 6(f) hereof) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after any taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 6(f) hereof, a determination is made
that the Executive shall not be entitled to any refund with respect to such
claim and. the Company does not notify the Executive in writing of its intent to
contest such denial or refund prior to the expiration of 30 calendar days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of any such advance shall offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid by the
Company to the Executive pursuant to this Section 6.
7. Legal Fees and Expenses: It is the intent of the Company that the Executive
not be required to incur legal fees and the related expenses associated with the
interpretation, enforcement or defense of Executive’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the Executive
hereunder. Accordingly, if it should appear to the Executive that the Company
has failed to comply with any of its obligations under this Agreement or in the
event that the Company or any other person takes or threatens to take any action
to declare this Agreement void or unenforceable, or institutes any litigation or
other action or proceeding designed to deny, or to recover from, the Executive
the benefits provided or intended to be provided to the Executive hereunder, the
Company irrevocably authorizes the Executive from time to time to retain counsel
of Executive’s choice, at the expense of the Company as hereafter provided, to
advise and represent the Executive in connection with any such interpretation,
enforcement or defense, including without limitation the initiation or defense
of any litigation or other legal action, whether by or against the Company or
any Director, officer, employee, stockholder or other person affiliated with the
Company, in any jurisdiction. Notwithstanding any existing or prior
attorney-client relationship between the Company and such counsel, the Company
irrevocably consents to the Executive’s entering into an attorney-client
relationship with such counsel, and in that connection the Company and the
Executive agree that a confidential relationship shall exist between the
Executive and such counsel. Without respect to whether the Executive prevails,
in whole or in part, in connection with any of the foregoing, the Company will
pay and be solely financially responsible for any and all attorneys’ and related
fees and expenses incurred by the Executive in connection with any of the
foregoing.

 

10



--------------------------------------------------------------------------------



 



8. Employment Rights; Termination Prior to Change in Control: Nothing expressed
or implied in this Agreement will create any right or duty on the part of the
Company or the Executive to have the Executive remain in the employment of the
Company or any Subsidiary prior to or following any Change in Control. Any
termination of employment of the Executive or the removal of the Executive from
the office or position in the Company following the commencement of any
discussion with a third person that ultimately results in a Change in Control
shall be deemed to be a termination or removal of the Executive after a Change
in Control for purposes of this Agreement.
9. Withholding of Taxes: The Company may withhold from any amounts payable under
this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any law or government regulation or ruling.
10. Successors and Binding Agreement: (a) The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of the
Company, by agreement in form and substance satisfactory to the Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent the Company would be required to perform if no such
succession had taken place. This Agreement will be binding upon and inure to the
benefit of the Company and any successor to the Company, including without
limitation any persons acquiring directly or indirectly all or substantially all
of the business or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor shall thereafter
be deemed the “Company” for the purposes of this Agreement), but will not
otherwise be assignable transferable or delegable by the Company.
(b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.
(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 10 (a) and 10 (b) hereof. Without limiting the generality or effect of
the foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 10 (c), the Company shall have no liability
to pay any amount so attempted to be assigned, transferred or delegated.

 

11



--------------------------------------------------------------------------------



 



11. Notices: For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as Federal
Express, UPS, or Purolator, addressed to the Company ( to the attention of the
Secretary of the Company) at its principal executive office and to the Executive
at his principal residence, or to such other address as any party may have
furnished to the other in writing and in accordance herewith, except that
notices of changes of address shall be effective only upon receipt.
12. Governing Law: The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Illinois, without giving effect to the
principles of conflict of laws of such State.
13. Validity: If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.
14. Miscellaneous: No provision of this Agreement may be modified, or discharged
unless such waiver, modification or discharge is agreed to in writing signed by
the Executive and the Company. No waiver by either party hereto at any time of
any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party which are not set forth, expressly in this Agreement. References to
Sections are to references to Sections of this Agreement.
15. Counterparts: This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and same agreement.
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

            WINSTON LABORATORIES, INC.
      By:   /s/ Joel E. Bernstein, M.D.         Joel E. Bernstein, MD, Chairman
& CEO   

 

12



--------------------------------------------------------------------------------



 



Severance Agreement
Between Winston Laboratories, Inc. and Scott B. Phillips
Annex A

          Months of Welfare Benefit Multiple of Annual Base Salary  
Continuation and Additional and Incentive Pay Severance   Retirement Income
Service Credit       2.00   24

 

 